ON REHEARING.
HUSTON, C. J.
— We have examined the petition for a rehearing in this case, and find in it only a reargument of questions which have already been repeatedly decided by this court. Fliminating from the record, as we must do for the reasons set forth in the opinion filed, the testimony of R. S. Spence, the case stands upon the testimony of Mrs. Spence alone, the party whose acknowledgment is sought to be impeached, and the certificate of the acknowledging officer. Under such a condition of the evidence, we find no authority in principle or decisions to warrant us in declaring the acknowledgment void. Rehearing denied.
Sullivan, J., concurs.
Quarles, J., did not sit at the hearing, and took no part in the decision of this case.